Citation Nr: 1641218	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for psychiatric disorder, including anxiety, to include as secondary to bronchial asthma and tachycardia.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.   

3.  Entitlement to service connection for vertigo, to include as secondary to service-connected disability.

[The issues of entitlement to a rating in excess of 60 percent for bronchial asthma; entitlement to an effective date prior to August 15, 2003 for the award of entitlement to a total disability rating based on individual unemployablity due to service-connected disability (TDIU) and an effective date prior to August 15, 2003 for the award of dependent's educational assistance (DEA) benefits are the subject of a separate decision.]  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The veteran served on active duty from June 1957 to June 1961. 

This matter arises before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that in a November 2012 statement of the case, the RO essentially determined that the August 2010 decision and a prior July 2010 decision were final.  However, review of the claims file shows that a timely notice of disagreement with these decisions was received in July 2011.  Accordingly, there was no requirement for new and material evidence to be received subsequent to the July and August 2010 decisions and the Board will consider the instant claims on the merits.  38 C.F.R. § 3.156.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2)(West 2014).

The issues of entitlement to a rating in excess of 60 percent for bronchial asthma; entitlement to an effective date prior to August 15, 2003 for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and an effective date prior to August 15, 2003 for the award of dependent's educational assistance (DEA) benefits are the subject of a separate decision.  The Board is issuing two decisions because the Veteran is represented by an attorney in relation to the increased rating and earlier effective date claims but does not appear to be represented in relation to the service-connected claims decided herein.  See the November 2008 representation agreement between the Veteran and the attorney. 


FINDINGS OF FACT

1.  A disabling level of anxiety has been present during at least part of the appeal period and is reasonably shown to have resulted from the medications the Veteran takes for his service-connected asthma and from his service-connected tachycardia.

2.  The Veteran's erectile dysfunction is reasonably shown to have resulted from the diazepam (i.e. Valium) he takes for his now-service connected psychiatric disorder.  

3.  The Veteran's vertigo is reasonably shown to have resulted, at least in part, from the Valium he takes for his now-service connected psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for psychiatric disorder, to include anxiety, as secondary to bronchial asthma and tachycardia, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for entitlement to service connection for erectile dysfunction, as secondary to psychiatric disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for entitlement to service connection for vertigo, as secondary to service connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A.  Psychiatric disorder

The Veteran essentially alleges that he has a psychiatric disorder manifested by anxiety due to the medications he takes for his service-connected asthma and due to his service-connected tachycardia.  

In a December 2002, a private physician noted that the Veteran was taking albuterol and theophylline for his service-connected asthma.  The physician also noted that these medications caused the Veteran to experience tachycardia and anxiety.  To treat these side-effects, the Veteran had been prescribed Valium.   Similarly, a June 2003 private progress note shows that the Veteran was taking Valium, 5mg per day for emotional instability and tachycardia.  

Additionally, in an August 2013 letter, a private treating physician indicated that the Veteran continued to take albuterol and theophylline and continued to experience side effects from these medications, including of tachycardia, nervousness and anxiety.  To treat these side effects, Valium had been prescribed in multiple daily doses.

The above summarized evidence reasonably indicates that the Veteran has some level of psychiatric impairment (e.g. anxiety, nervousness) resulting from the medications he takes for his service-connected asthma and/or from his service-connected tachycardia.  This impairment has been assessed as significant enough to require daily medication, thus indicating that at least a mild level of impairment in function is present.  Thus, although a VA examination from July 2009 only produced a diagnosis of primary insomnia and also found that the side effects of his asthma medications were "short lived and not persistent"  and an August 2013 VA examination showed no psychiatric diagnosis, these examinations did not account for the above mentioned documentation tending to indicate that the Veteran does experience anxiety resulting from the asthma medication and/or his service-connected tachycardia and has been consistently treated with psychiatric medication (i.e. Valium) for this anxiety.  

Consequently, the evidence is at least in equipoise as to whether the Veteran has a current psychiatric disability secondary to his service-connected disabilities.  Accordingly service connection for an acquired psychiatric disorder, including anxiety, as secondary to service-connected asthma and tachycardia is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.310; Alemany v. Brown, 9 Vet. App. 518 (1996).

B.  Erectile dysfunction

The Veteran has similarly alleged that he has erectile dysfunction as a side-effect of the medication he takes for his service- connected disabilities.  The evidence of record tends to indicate that the Veteran's asthma medication would not cause such dysfunction.  However, in both the December 2002 and August 2013 letters, the private physicians essentially found that the Valium the Veteran takes for his now service-connected psychiatric disorder has caused his erectile dysfunction.  There is no specific medical evidence to the contrary (i.e. an opinion specifically indicating that the Valium has not caused the erectile dysfunction).  At a July 2009 VA genitourinary examination, a VA examiner did find that the Veteran's erectile dysfunction likely resulted from his advanced age.  However, in providing this opinion, the examiner did not specifically consider whether the Valium might represent either an alternative or contributory cause.  

Consequently, the evidence is at least in equipoise as to whether the erectile dysfunction has resulted at least in part from taking the Valium.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for erectile dysfunction as secondary to service-connected psychiatric disorder is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.310; Alemany, 9 Vet. App. 518 (1996).

C.  Vertigo

The Veteran has similarly alleged that he has vertigo as a side-effect of the medications he takes for asthma and psychiatric disorder.  At a July 2009 VA examination, the Veteran was diagnosed with mildly disabling episodic vertigo but the examiner concluded that this disability was not caused by or the result of the medications the Veteran was taking for asthma as these medications are not known to cause dizziness.  

However, in the December 2002 and August 2013 letters, the private physicians noted that the Valium the Veteran takes for his service-connected psychiatric disorder had caused his dizziness.  

Consequently, the evidence reasonably indicates that the Veteran does have current, mildly disabling episodic vertigo, manifested by dizziness and that this disability is caused, at least in part by the medication he takes for his psychiatric disorder.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for erectile dysfunction as secondary to service-connected psychiatric disorder is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.310; Alemany, 9 Vet. App. 518 (1996).  The nature and extent of this problem is not before the Board. 

II.  Due Process

The Veterans Claims Assistance Act of 2000 (VCAA includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the three claims addressed in this decision, all notification and development action needed for a fair adjudication has been accomplished.    

ORDER

Service connection for psychiatric disorder, to include anxiety, as secondary to service-connected bronchial asthma and tachycardia, is granted.    

Service connection for erectile dysfunction, as secondary to service-connected psychiatric disorder, is granted.

Service connection for vertigo, as secondary to service-connected psychiatric disorder, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


